Title: From Alexander Hamilton to James McHenry, 10 April 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York April 10th. 1800
          
          I have the honor to inclose you three letters of resignation. One from Captn. Patterson, and one another from Lieutenant Cuyler, both Officers of the 12. Regiment. the third from Lieutt. Robinson of the 1st. Regiment.
          There appears no particular reasons why the resignations of these Officers should not be accepted, if you are of the same opinion you I will thank you to inform me of it as soon as possible, that I may communicate it to the Commandts of their Respective Regiments.
          With true consideration &—
          Secy. of War
        